DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2. 	The Information Disclosure Statement submitted on 24 September 2020 has been considered by the Examiner. 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 1-3, 7-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. (US 2012/0053659 A1) in view of Wesselink (US 2006/0247732 A1).
Regarding claim 1, Molnar teaches an electrode arrangement for stimulating and recording electrical signals in biological matter (the leads 20 comprise the electrodes 24 / 26 that are configured to sense signals from a user’s brain tissue and/or provide stimulation to the user’s brain tissue [0035, 0060, 0064, FIG. 2]. Specifically, Applicant defines “biological matter” as any type of human tissue on [page 4, lines 28-35] of the specification), said electrode arrangement comprising: 
an array of electrodes (electrodes array 24 / 26 [0035, 0060, 0064, FIG. 2]), wherein electrodes in the array are configured 5to be switchable between stimulating and recording of electrical signals (the therapy system 10 can selectively activate one or more electrodes 24 / 26 as stimulation electrodes and a different subset of two or more electrodes 24 / 26 as sense electrodes [0035]. Furthermore, all of electrodes 24 / 26 may be configured to both sense bioelectrical brain signals and deliver electrical stimulation to brain [0035]); 
a control unit for controlling functionality of electrodes in the array of electrodes, wherein the control unit is configured to select a plurality of electrodes of the array to be included in a group forming a combined macroelectrode site 10for providing a stimulating signal (the therapy system 10 comprises a processor that is configured to select the electrodes 24 / 26 for stimulation and/or sensing [0035, 0064]. Specifically, the electrode array 24 / 26 may comprise macroelectrodes for stimulation and/or sensing [0064]. As stated above, the electrode array 24 / 26 is disposed on the leads 20 [0035, 0060, 0064, FIG. 2]); and
wherein the control unit is further configured to determine at least one perimeter electrode within the selected plurality of electrodes and at least one central electrode within the selected plurality of electrodes (an alternate embodiment demonstrates the selection or determination of a center electrode and corner electrode within the electrode array 154 on the lead 151 [0208-0209]. Specifically, the corner electrodes are interpreted as the electrodes on the perimeter [0209]), wherein the perimeter electrode is arranged at a perimeter of the combined 15macroelectrode site and the central electrode is arranged centrally within the combined macroelectrode site (as stated above, lead 20 comprises the electrode array 24 / 26 which are macroelectrodes [0035, 0064]. However, in the alternate embodiment, the electrode array 154 may comprise a center and corner electrode [0208-0209]). 
The Examiner respectfully submits that the electrode array 24 / 26 on lead 20 and the electrode array 154 on lead 151 refer to similar components on corresponding devices ([0035, 0064, 0208-0209]). Therefore, it would have been obvious to a person having ordinary skill in the art to combine the electrode arrays from the different embodiments to arrive at an overall device similar to the one claimed. Specifically, this modification would result in the corresponding embodiments having a center electrode and perimeter electrode within the macroelectrode array ([0035, 0064, 0208-0209]). The advantage of such modification will allow the system to select or determine a center electrode and perimeter electrode within the macroelectrode array ([0064, 0208-0209]). Furthermore, this modification will also provide a symmetrical arrangement between the sensing macroelectrodes and the stimulation macroelectrodes ([0064, 0208-0209]).  
Although Molnar teaches wherein the control unit is further configured to provide individually controlled stimulation signals to the selected plurality of electrodes (the stimulation therapy parameters can be adjusted for each of the selected electrodes within the electrode array 24 / 26 [0033, 0066, FIG. 2]), Molnar does not explicitly teach wherein the stimulation signal provided to the at least one perimeter electrode has a 20lower magnitude than the stimulation signal provided to the at least one central electrode.
The prior art by Wesselink is analogous to Molnar, as they both teach implantable devices that can be used for brain stimulation ([0012]). 
Wesselink teaches wherein the stimulation signal provided to the at least one perimeter electrode has a 20lower magnitude than the stimulation signal provided to the at least one central electrode (the IMD 18 is capable of providing stimulation with a different magnitude to each of the electrodes 24 [0038, 0055]. For example, the electrode 24A or 24B may have a greater magnitude than the electrode 24C or 24D [0038, 0055]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Molnar’s central and perimeter electrode to have different magnitudes, as taught by Wesselink. The advantage of such modification will provide a stimulation magnitude that varies across the electrodes. Specifically, this will allow for controlling the level of stimulation magnitude that is delivered to each of the tissue regions.
Regarding claim 2, Molnar teaches wherein each electrode in the array has a planar surface for contacting biological matter ([0062-0063, 0206-0207]).
Regarding claim 3, Molnar teaches wherein each of the electrodes in the array has an equal size and shape (each of the electrodes within the electrode array 24 / 26 has a similar size and shape [0053, FIG. 2, FIGS. 5-9]). 
Regarding claim 7, Molnar teaches wherein the control unit stores pre-determined configurations for stimulation patterns for providing stimulation signals to the selected plurality of electrodes in different settings of the group forming a combined macroelectrode site (IMD 16 has a memory to store a plurality of stimulation therapy programs for the electrodes [0033, 0065, 0067, 0080]. Each stored therapy program can define a particular set of electrode stimulation parameter values, such as a stimulation electrode combination, current amplitude, frequency, pulse rate, and pulse width [0033, 0080]. As stated in claim 1, Molnar teaches the use of macro electrodes for the stimulation therapy programs [0064-0066]). 
Regarding claim 8, Molnar teaches wherein the control unit is configured to receive at least one feedback electrical signal recorded from the biological matter in response to a stimulating signal, wherein the control unit is further configured to adapt the individually controlled stimulation signals to the selected plurality of electrodes in dependence of the received at 20least one feedback electrical signal (the IMD 16 may deliver an electrical stimulation signal, and in response, the IMD 16 will receive a physiological signal from the brain [0046]. The brain signal is then used to provide feedback to adjust the timing, intensity, amplitude, frequency, or other parameters of the electrode stimulation [0046]). 
Regarding claim 9, Molnar teaches a monitoring circuitry (sensing module 46 [0091]), wherein the monitoring circuitry is associated with each electrode for monitoring an electrode voltage of the electrode (sensing module 46 can detect the voltage from electrodes within the electrode array 24 / 26 [0078, 0091]), wherein the control unit is further configured to receive feedback from the monitoring circuitry in relation to the selected plurality of electrodes and to adapt the individually controlled stimulation signals to the selected 30plurality of electrodes in dependence of the received feedback from the monitoring circuitry (the sensing module 46 may output the detected voltages from the electrodes 24 / 26 as a “bioelectric brain signal” [0091]. Specifically, the “bioelectric brain signals” are used as a means to provide feedback to adjust the electrode stimulation parameters [0046]).  
Regarding claim 11, Molnar teaches a neural probe comprising a carrier and the electrode arrangement according to claim 1, wherein the carrier is adapted for being inserted into neural tissue of a brain and wherein at least the array of electrodes of the electrode arrangement is arranged on the carrier (the neural probes or neurostimulation leads 20A / 20B are inserted within a deep brain site under the dura mater of the brain 28 of the patient 12 [0003, 0031, 0122]. Specifically, the neural probes or neurostimulation leads 20A / 20B have a body surface that carries the plurality of electrodes 24 / 26 [0012, 0036, 0122]. Molnar teaches an alternative embodiment which demonstrates the electrodes 102 being disposed on the carrier or body 100 of the lead 98 [0147-0148, 0153, FIG. 13A]. Specifically, the lead or probe 98 is also directed into the tissue of the brain [0153]). 
Regarding claim 12, Molnar teaches the electrode arrangement according to claim 1 (see the electrode array 24 / 26 from claim 1 [0035, 0064, FIG. 2]). Molnar teaches a micro-electrode array (micro-electrodes [0064]) comprising a carrier providing a surface for receiving a sample of biological matter (Applicant defines “biological matter” as any type of human tissue on [page 4, lines 28-35] of the specification. Similarly, Molnar teaches micro-electrodes that are disposed on the carrier or body of the leads 20 to detect signals from the brain tissue [0064]. Specifically, the leads 20 are placed in contact with the brain tissue and then the micro-electrodes are used to detect spike trains from the brain tissue [0046, 0060, 0064]), wherein at least the array of electrodes is arranged on the carrier for recording electrical signals in the sample of biological matter (the leads 20 are placed in contact with the brain tissue and then the micro-electrodes are used to detect spike trains from the brain tissue [0046, 0060, 0064]).
Regarding claim 13, Molnar teaches a method of controlling an electrode arrangement for stimulating and recording electrical signals in biological matter (the leads 20 comprise the electrodes 24 / 26 that are configured to sense signals from a user’s brain tissue and/or provide stimulation to the user’s brain tissue [0035, 0060, 0064, FIG. 2]. Specifically, Applicant defines “biological matter” as any type of human tissue on [page 4, lines 28-35] of the specification), wherein the electrode arrangement comprises an array of electrodes (electrode array 24 / 26 [0035, 0060, 0064, FIG. 2]), wherein electrodes in the array are configured to be switchable between stimulating and recording of 15electrical signals (the therapy system 10 can selectively activate one or more electrodes 24 / 26 as stimulation electrodes and a different subset of two or more electrodes 24 / 26 as sense electrodes [0035]. Furthermore, all of electrodes 24 / 26 may be configured to both sense bioelectrical brain signals and deliver electrical stimulation to brain [0035]), said method comprising: 
selecting a plurality of electrodes of the array to be included in a group forming a combined macroelectrode site for providing a stimulation signal (the therapy system 10 has a processor that is configured to select the electrodes 24 / 26 for stimulation and/or sensing [0035, 0064]. Specifically, the electrode array 24 / 26 may comprise macroelectrodes for stimulation and/or sensing [0064]. As stated above, the electrode array 24 / 26 is disposed on the leads 20 [0035, 0060, 0064, FIG. 2]); and 
determining at least one perimeter electrode within the selected plurality of electrodes and at least one central electrode within the selected 20plurality of electrodes (an alternate embodiment demonstrates the selection or determination of a center electrode and corner electrode within the electrode array 154 on the lead 151 [0208-0209]. Specifically, the corner electrodes are interpreted as the electrodes on the perimeter [0209]), wherein the perimeter electrode is arranged at a perimeter of the combined macroelectrode site and the central electrode is arranged centrally within the combined macroelectrode site (as stated above, lead 20 comprises the electrode array 24 / 26 which are macroelectrodes [0035, 0064]. However, in the alternate embodiment, the electrode array 154 may comprise a center and corner electrode [0208-0209]). 
The Examiner respectfully submits that the electrode array 24 / 26 on lead 20 and the electrode array 154 on lead 151 refer to similar components on corresponding devices ([0035, 0064, 0208-0209]). Therefore, it would have been obvious to a person having ordinary skill in the art to combine the electrode arrays from the different embodiments to arrive at an overall device similar to the one claimed. Specifically, this modification would result in the corresponding embodiments having a center electrode and perimeter electrode within the macroelectrode array ([0035, 0064, 0208-0209]). The advantage of such modification will allow the system to select or determine a center electrode and perimeter electrode within the macroelectrodes array ([0064, 0208-0209]). Furthermore, this modification will also provide a symmetrical arrangement between the sensing macroelectrodes and the stimulation macroelectrodes ([0064, 0208-0209]).  
Although Molnar teaches controlling stimulation signals to be provided to the selected plurality of electrodes (the stimulation therapy parameters can be adjusted for each of the selected electrodes within the electrode array 24 / 26 [0033, 0066, FIG. 2]), Molnar does not explicitly teach wherein the stimulation signal provided to the at least one 25perimeter electrode has a lower magnitude than the stimulation signal provided to the at least one central electrode.
The prior art by Wesselink is analogous to Molnar, as they both teach implantable devices that can be used for brain stimulation ([0012]). 
Wesselink teaches wherein the stimulation signal provided to the at least one perimeter electrode has a 20lower magnitude than the stimulation signal provided to the at least one central electrode (the IMD 18 is capable of providing stimulation with a different magnitude to each of the electrodes 24 [0038, 0055]. For example, the electrode 24A or 24B may have a greater magnitude than the electrode 24C or 24D [0038, 0055]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Molnar’s central and perimeter electrode to have different magnitudes, as taught by Wesselink. The advantage of such modification will provide a stimulation magnitude that varies across the electrodes. Specifically, this will allow for controlling the level of stimulation magnitude that is delivered to each of the tissue regions.
Regarding claim 14, Molnar teaches receiving at least one feedback electrical signal recorded from the biological matter in response 30to a stimulating signal (the IMD 16 may deliver an electrical stimulation signal, and in response, the IMD 16 will receive a physiological signal from the brain [0046]. The brain signal is then used to provide feedback to adjust the timing, intensity, amplitude, frequency, or other parameters of the electrode stimulation [0046]) and/or receiving feedback from a monitoring circuitry, which is associated with each electrode for monitoring an electrode voltage of the electrode, in relation to the selected plurality of electrodes, and adapting stimulation based on the received feedback (the sensing module 46 may output the detected voltages from the electrodes 24 / 26 as a “bioelectric brain signal” [0091]. Specifically, the “bioelectric brain signals” are used as a means to provide feedback to adjust the electrode stimulation parameters [0046]).  
Regarding claim 15, Molnar teaches wherein said adapting of stimulation comprises changing one or27 more stimulation signals to the selected plurality of electrodes with respect to a waveform of the stimulation signal (the IMD 16 can apply a sine wave or triangle wave to the electrode combinations [0033]). 

5. 	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. in view of Wesselink, further in view of Bradley et al. (US 2006/0224187 A1). 
Regarding claim 4, Molnar in view of Wesselink suggests the electrode arrangement according to claim 1. Molnar and Wesselink do not explicitly teach wherein each 30electrode of the array is connected to an individual conductor line for receiving stimulating signals or providing recorded signals.
The prior art by Bradley is analogous to Molnar, as they both teach implantable neurostimulation devices ([0004, 0015]). 
Bradley teaches wherein each 30electrode of the array is connected to an individual conductor line for receiving stimulating signals (“each of the electrodes 106 on the lead 102 are electrically connected to the IPG 110 by a respective signal wire 112” [0033, FIG. 1]. Furthermore, “each of the electrode 106 on the lead 104 are electrically connected to the IPG 110 by respective signal wires 114” [0033, FIG. 1]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify each of the electrodes suggested by Molnar in view of Wesselink to be connected to a respective conductor line, as taught by Bradley. The advantage of such modification will provide separate connections between the individual electrodes and the IPG (see paragraph [0033] by Bradley). 
Regarding claim 6, Bradley teaches wherein each of the 5individual conductor lines is connected to an individual programmable current source or an individual programmable voltage source (the conductor lines or signal wires 112 / 114 are connected with the IPG 110 [0033]); and 
Wesselink teaches wherein the individual programmable current source or individual programmable voltage source is configured to control a magnitude of the stimulation signal received by each electrode in the selected plurality of electrodes (IMD 18 is capable of controlling the stimulation magnitude that is delivered to each of the electrodes 24 [0038]).  

6. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. in view of Wesselink and Bradley et al., further in view of Parramon et al. (US 2010/0125315 A1).
Regarding claim 5, Molnar in view of Wesselink and Bradley suggests the electrode arrangement according to claim 4. Bradley teaches wherein the selected plurality of electrodes is configured to be connected to a common current 35source or a common voltage source (each of the electrodes 106 are connected to the IPG 110 [0033, FIG. 1]).
 Molnar, Wesselink, and Bradley do not explicitly teach wherein a resistance of each of the individual conductor lines is tunable for controlling a magnitude of the25 stimulation signal received by each electrode in the selected plurality of electrodes.
The prior art by Parramon is analogous to Molnar, as they both teach implantable devices that can stimulate the brain ([0041]). 
	Parramon teaches wherein a resistance of each of the individual conductor lines is tunable for controlling a magnitude of the25 stimulation signal received by each electrode in the selected plurality of electrodes (the individual conductor lines or electrical terminals contain resistors which are configured to modulate the magnitude of the stimulation current that is delivered to the electrodes [0023-0025, claim 17]. Specifically, the electrical terminals are coupled to the electrodes [0023, claim 17]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the conductor lines suggested by Molnar in view of Wesselink and Bradley to comprise a resistor that can control the magnitude of the stimulation current, as taught by Parramon. The advantage of such modification will provide a means for modulating the magnitude of the current that is being delivered to the tissue. Specifically, the resistors may protect the patient by adjusting the output of the current (see paragraphs [0023-0025] by Parramon). 

7. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Molnar et al. in view of Wesselink, further in view of Bhadra et al. (US 2016/0101286 A1). 
Regarding claim 10, Molnar in view of Wesselink suggests the electrode arrangement according to claim 1, wherein the control unit is further configured to provide different stimulation signals to the plurality of electrodes with respect to at least one of a waveform (IMD 16 can apply a sine wave or triangle wave to the electrode combination [0033]). 
Molnar and Wesselink do not explicitly teach wherein the control unit is further configured to provide different stimulation signals to different 35electrodes within the selected plurality of electrodes with respect to at least one of waveform, phase and delay of the stimulation signal.
Bhadra is analogous to Molnar, as they both teach devices that are configured to stimulate neural tissue ([0059]) and treat disorders associated with the brain ([abstract, 0052]).  
Bhadra teaches wherein the control unit is further configured to provide different stimulation signals to different 35electrodes within the selected plurality of electrodes with respect to at least one of waveform (the waveform generator 12 can generate different waveforms to be applied through different electrode contacts [0059]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the control unit suggested by Molnar in view of Wesselink to provide different stimulation waveform signals to the different electrodes, as taught by Bhadra. The advantage of such modification will allow for blocking the conduction in the nerve to treat a neurological disorder (see the [abstract] and paragraphs [0037, 0058-0059] by Bhadra). 

Statement on Communication via Internet
 8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792